It is a great honour for me to address the General Assembly this afternoon on behalf of Ireland on the sixtieth anniversary of my country’s joining the United Nations and the seventieth anniversary of the founding of the United Nations itself. At the intersection of these two special anniversaries, it has been a great privilege for Ireland to have co-facilitated the final negotiations of the Sustainable Development Goals (SDGs), the implementation of which is critical for the future of our planet and its people.
The SDGs are a tangible manifestation of the capacity of the United Nations to deliver positive outcomes in the most challenging circumstances, but we cannot be complacent. On the contrary, in this anniversary year, we must critically appraise our failures, as the international community, to prevent war, genocide, forced displacement and deprivation. Today we face unprecedented challenges in confronting the savage violence of well-resourced non-State actors, as well as of some States, with consequential humanitarian catastrophes unfolding in many parts of the world.
Strong and assertive leadership by the United Nations has never been as critical. I know the United Nations and its Members can live up to this great challenge.
In our 60 years at the United Nations, Ireland has pursued a series of policy priorities that continue to be central to our foreign policy. They include peacekeeping, non-proliferation and nuclear disarmament, development aid, promoting peace and security while we were on the Security Council, and advancing gender equality. I will touch upon these policies and outline their continuing relevance for Ireland today.
In the 1950s, when Ireland joined the United Nations, our then Prime Minister, John A. Costello, identified our goal as playing “our part to secure what small nations have always required, the maintenance of peace”. We are extremely proud that the loyal service of Irish peacekeepers has been central to our negotiations with the United Nations since 1958. On 12 occasions our soldiers have led United Nations missions. There are currently 370 committed and courageous Irish peacekeeping troops serving in seven United Nations missions; 87 Irish peacekeepers have tragically lost their lives in the active service of the United Nations.
Ireland feels a strong sense of responsibility to protect the reputation and honour of United Nations peacekeepers. We owe this to our peacekeeping troops, past, present and future. And so, like Secretary- General Ban Ki-moon, we received reports of sexual abuse involving some United Nations peacekeepers with shock and outrage.
United Nations peacekeeping missions must never be associated with exploitation because of the actions of a few. Ireland will always speak out to defend the vulnerable. We will not be silent about the plight of women and children harmed by the very people responsible for their protection. Those serving under the United Nations flag have a fundamental responsibility to behave in an honourable way and to be a force for good in this world.
Ireland demands decisive action in confronting any criminal behaviour by United Nations troops. This is vital to protect the good name of the United Nations and its peacekeepers, the overwhelming majority of whom are principled people. We want appropriate training, clear accountability and strict sanctions. I welcome the Secretary-General’s commitment to making the United Nations firm zero-tolerance policy into an effective zero-crime reality.
50/55 15-29658

01/10/2015 A/70/PV.22
United Nations peacekeeping and Ireland’s contribution have adapted in scale and complexity to challenges over the past six decades. Continuing flexibility and innovation are essential. I therefore welcome the report of the High-level Independent Panel on Peace Operations and its comprehensive analysis of the challenges ahead and the changes required (A/70/95). In particular, our own experience of conflict in Ireland has taught us that full and equal participation by women in decisions around peace and security are vital to building a sustainable peace.
I now turn to the 1960s. From our earliest days at the United Nations, Ireland has been passionately committed to disarmament and non-proliferation. As the first State to sign the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) in 1968, following several years work as initiator of the General Assembly resolutions that led to its agreement, we have a deep and abiding commitment to the full implementation of the Treaty. Indeed, significant progress has been made on non-proliferation. We warmly welcome the agreement reached with Iran and look forward to its implementation. More broadly, we hope that this will also mark the opening of a new and constructive chapter in Iran’s engagement in the international system. Conversely, the outcome of the 2015 NPT Review Conference in May was deeply disappointing. States with nuclear arsenals have special responsibilities, and Ireland will continue to press them to deliver on their commitments under the NPT.
Today there are at least 17,000 nuclear weapons posing a threat to our very survival. We cannot accept that status quo. Ireland wants real momentum injected into the nuclear disarmament pillar of the NPT. The SDG negotiation process underscored the very positive role that civic society groups and people around the world can play. Ireland would like to see that positivity, inclusivity and urgency in the nuclear disarmament debate.
We see the daily consequences of illegal and irresponsible flows of arms and conventional weapons in the appalling scenes of chaos and brutality into which parts of our world have descended. The scenes in our newspapers and on our television and computer screens are truly horrific. People wonder what can be done to stem this industrial-scale violence.
Part of the solution is the Arms Trade Treaty, one of the international community’s most significant achievements in recent years. Ireland was one of the
first States to ratify the Treaty, and we have offered financial support to enable wider participation in negotiations and more effective implementation. The onus is now on all States parties to maintain the immense and sustained effort we put into negotiating the Treaty. We must ensure that we live up to its great promise, with the ultimate goal of enhancing peace and security and thereby saving lives.
Now to the 1970s. In 1974, having acceded to the European Union the previous year, Ireland established its programme of overseas development cooperation, Irish Aid. Since then Ireland has provided over $13 billion in support of the world’s most impoverished people and has championed the aid agenda within the European Union, which is the world’s largest provider of development assistance.
Last week at Headquarters, world leaders adopted the new Sustainable Development Goals for the period up to 2030. We have committed ourselves to an ambitious programme and transformational agenda to end extreme poverty, to preserve the planet for this and future generations and to create conditions for balanced economic growth throughout the world. Reaching agreement on these Goals is one of the most important achievements of the United Nations in recent years. It was an enormous challenge, and we, the 193 Member States, rose to it. That was multilateral diplomacy at its best.
The United Nations has demonstrated its continuing relevance and, indeed, indispensability. I am proud that Ireland was able to make its contribution through the co-facilitator role played by Ambassador David Donoghue and his team in the negotiations which, working with Kenya, brought about this landmark agreement. Moving to successful implementation of this huge global agenda will be the next great challenge. We do not underestimate the challenges for all countries in implementing a universal agenda that is as broad and diverse as the new SDGs, but we cannot underestimate the huge achievement and benefits for humankind if it is successfully implemented.
Our development gains are threatened by the unprecedented scale of humanitarian crises facing our world. The total number of refugees and internally displaced people worldwide has now surpassed 50 million people. In Europe, we have clearly seen the tragic consequences for those who, driven by desperation, are taking inconceivable risks to find a safe haven for their families. Addressing the migration
15-29658 51/55

A/70/PV.22 01/10/2015
crisis is a huge challenge for Europe and one that we are working hard to resolve. People are fleeing their home countries for a multiplicity of reasons. They are arriving in Europe from a multiplicity of routes. They undertake perilous journeys, often exploited by ruthless criminals along the way. This is a disaster that requires the close collaboration of the international community.
The United Nations is undertaking vital work in seeking to address the root causes of mass migration and to provide humanitarian assistance to those who have been driven from their homes by the ravages of war. I urge States to work with the Special Representative of the Secretary-General on Migration — an Irishman, Peter Sutherland, who is dedicating himself to assisting in the resolution of this global catastrophe. Ireland supports the humanitarian effort by providing crucial funding and other resources. We have deployed search-and-rescue ships to the Mediterranean. We are providing for the resettlement of over 4,000 refugees.
Ireland welcomes the Secretary-General’s setting up of the High-Level Panel on Humanitarian Financing to address the growing gap between humanitarian needs and resources. We will participate fully in that and other processes leading to next year’s World Humanitarian Summit.
In the 1980s, Ireland completed its first full term on the Security Council, motivated by its commitment to multilateralism and a rules-based international system. These values are under grave threat today. Russia’s unlawful annexation of Crimea and the conflict in eastern Ukraine have had profound implications for the people of Ukraine and for the international system itself. Ireland calls on all sides to respect and fully implement the Minsk agreements and to cooperate with the peacebuilding efforts of the Organization for Security and Cooperation in Europe in the region.
During our first term on the Security Council in 1981 and 1982, the Middle East was, as ever, prominent on the international agenda. Today, challenges in the region are even greater. In Syria, over 200,000 people have lost their lives and over 11 million people have been displaced. The Al-Assad regime continues to flout international law, while the Islamic State in Iraq and the Levant (ISIL) inflicts gratuitous cruelty and suffering on the people of Syria and northern Iraq. Its casual barbarism is a threat to every value the United Nations holds dear, and therefore the United Nations has a duty to act.
Elsewhere in the region, Ireland remains concerned at the continued stalemate in the Middle East peace process. We are strong advocates of the two-State solution as the only way to achieve a just and lasting peace for the Israeli and Palestinian peoples.
In our pursuit of peace on the island of Ireland, we were, and continue to be, supported by steadfast partners who stayed the course with us through many difficult years, keeping faith where others saw hopelessness. In our wide-ranging work on conflict prevention, mediation and State-building, we seek to share our experience. We hope to bring this to the table when we seek election to the Security Council again in 2020.
I turn to the 1990s. Historically, Ireland has supported the promotion and protection of human rights, from our early support for decolonization to our opposition to apartheid in South Africa and through to our election to the Human Rights Council for the term 2013 to 2015. In 1997, our former President, Mary Robinson, was appointed the United Nations High Commissioner for Human Rights. At the Human Rights Council, Ireland has sought to give concrete expression to the long-held convictions that have informed our positions within the United Nations. We have championed resolutions to promote and protect civil society space, which we recognize as essential to make other rights attainable. We advocate for the critical role of human rights defenders. We have led initiatives to prevent the morbidity and mortality of children under 5.
In Ireland, there is widespread concern about violent repression and terrorist attacks on religious minorities. We have seen an alarming rise in attacks on Christians, Baha’i, Jews and Muslims. Elsewhere people are oppressed and punished because of their gender, race or sexual orientation. In short, vulnerable minorities are under increasing attack from repressive State regimes and from transnational terrorist networks including ISIL, Al-Qaida, Boko Haram and others. The United Nations, as a champion of equality, plurality and diversity, has an important role to play in defending and protecting vulnerable groups. We fully support the Organization in this essential task.
This year Ireland became the first country in the world to legalize marriage equality by a popular vote. This has been a hugely positive experience for Ireland, and we urge other States to follow suit and to promote rights for lesbian, gay, bisexual, transgender
52/55 15-29658

01/10/2015 A/70/PV.22
and intersex citizens. Similarly, Ireland has had its own historic experience of religious repression; therefore, religious freedom is a matter of great importance to my country.
Turning to the 2000s, I wish to emphasize Ireland’s grave concern for vulnerable women and girls in many parts of the world and our strong commitment to gender equality. In the year 2000, just before our last membership of the Security Council, Ireland co-sponsored resolution 1325 (2000), on women and peace and security, reflecting our strong national commitment to this agenda. I hope that Secretary- General Ban Ki-moon may be succeeded by a brilliant female Secretary-General in due course, because that would send a powerful message to women and men throughout the world that here, in the United Nations, we are willing to remove the barriers that prevent women from fulfilling their true potential.
We strongly endorse the code of conduct on Security Council action on mass atrocity crimes, developed by Liechtenstein and the Accountability, Coherence and Transparency group, and we support the declaration by France and Mexico on regulating the use of the veto. Ireland is ready for membership in 2021 of a much reformed and more representative Security Council, one that is better equipped to respond to twenty-first -century threats to international peace and security.
Realizing the United Nations core values in every Member State will mean a fairer, more prosperous and sustainable world for this generation and all those who come after. I wish to conclude with the words of the late Irish poet Seamus Heaney, “I have begun to think of life as a series of ripples widening out from an original centre”.
In 2015, a very special anniversary year for us all, it is time to reflect on our own original centre — the United Nations Charter — and for all 193 Member States to recommit ourselves to delivering on its great promise: a peaceful, just and prosperous world.
